Name: Commission Implementing Regulation (EU) 2017/1480 of 16 August 2017 imposing a provisional anti-dumping duty on imports of certain cast iron articles originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: international trade;  iron, steel and other metal industries;  competition;  trade;  Asia and Oceania
 Date Published: nan

 17.8.2017 EN Official Journal of the European Union L 211/14 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1480 of 16 August 2017 imposing a provisional anti-dumping duty on imports of certain cast iron articles originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 7 thereof, After consulting the Member States, Whereas: 1. PROCEDURE 1.1. Initiation (1) On 10 December 2016, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of certain articles of lamellar graphite cast iron (grey iron) or spheroidal graphite cast iron (also known as ductile cast iron), and parts thereof (cast iron articles) originating in the People's Republic of China (the PRC) and in India (the countries concerned) on the basis of Article 5 of Regulation (EU) 2016/1036 (the basic Regulation). (2) The Commission published a Notice of Initiation in the Official Journal of the European Union (2) (the Notice of Initiation). (3) The Commission initiated the investigation following a complaint lodged on 31 October 2016 by seven Union producers, namely Fondatel Lecompte SA, Ulefos Niemisen Valimo Oy Ltd, Saint-Gobain PAM SA, Fonderies Dechaumont SA, Heinrich Meier EisengieÃ erei GmbH & Co. KG, Saint-Gobain Construction Products UK Ltd and Fundiciones de Odena SA (the complainants). The complainants represent more than 40 % of the total Union production of cast iron articles. The complaint contained evidence of dumping and of resulting material injury that was sufficient to justify the initiation of the investigation. 1.2. Interested parties (4) In the Notice of Initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainants, other known Union producers, the known exporting producers and the authorities of the PRC and India, and known importers about the initiation of the investigation and invited them to participate. (5) Interested parties had an opportunity to comment on the initiation of the investigation and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. (6) In the Notice of Initiation, the Commission informed interested parties that it had provisionally chosen India as a third market economy country (analogue country) within the meaning of Article 2(7)(a) of the basic Regulation. Interested parties had an opportunity to comment and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. (7) An association named Free Castings Imports representing 19 importers submitted comments after the initiation of the investigation (association of unrelated importers). In addition, several Indian exporting producers, the Indian industry, and the China Chamber of Commerce for Import and Export of Machinery and Electronic products (CCCME) submitted comments after the initiation of the proceeding. (8) Some interested parties argued that the complaint lacked the necessary level of prima facie evidence to result in the initiation of an investigation, as it did not provide complete and factual evidence for its claims and no data was given on the cost of production and domestic prices of Chinese exporting producers. They argued that those data are necessary in order to initiate an investigation against a market economy country such as the PRC. (9) The Commission carried out an examination of the complaint in accordance with Article 5 of the basic Regulation, coming to the conclusion that the requirements for initiation of an investigation were met, i.e. that the adequacy and accuracy of the evidence presented by the complainant was sufficient. It is recalled that, according to Article 5(2) of the basic Regulation, a complaint shall contain such information as is reasonably available to the complainant, such as reports and publicly available statistics. Finally, pursuant to Article 2(7) of the basic Regulation, the normal value contained in the complaint on the basis of analogue country data constituted sufficient prima facie evidence for initiating the investigation. This claim was therefore rejected. (10) The Commission therefore concluded that the complaint contained evidence of dumping and of resulting material injury that was sufficient to justify the initiation of the investigation. 1.3. Sampling (11) In its Notice of Initiation, the Commission stated that it might sample exporting producers, Union producers and unrelated importers in accordance with Article 17 of the basic Regulation. 1.3.1. Sampling of Union producers (12) In its Notice of Initiation, the Commission stated that it had provisionally selected a sample of Union producers. The Commission selected the sample on the basis of the highest representative sales volumes of the like product in the investigation period whilst ensuring a spread in product types and a geographical spread. (13) This sample consisted of three Union producers, EJ Picardie, Saint-Gobain PAM SA, and Heinrich Meier EisengieÃ erei GmbH & Co. KG. The sampled Union producers accounted for 48 % of the total production volume and 43 % of total sales of the Union industry. The Commission invited interested parties to comment on the provisional sample. (14) The complainants submitted a request to include a fourth Union producer, Fondatel Lecomte. As the complainants did not substantiate their request, the Commission rejected it. (15) Some interested parties argued that the proposed sample did not give an accurate representation in terms of geographical location of producers or the Union producers' position with respect to the complainants. The proposed sample did only include complainants and a supporter of the complaint, while not including Union producers in the Member States mostly affected by the alleged dumped imports from the PRC or Union producers from Central and Eastern European countries. (16) The Commission noted that the sample included the largest markets for the product concerned and the largest producers in terms of volume and sales on the Union market which could reasonably be investigated within the time available. (17) Indian exporting producers argued that the sample of Union producers is not representative, as it includes companies that are themselves importers of the allegedly dumped product. (18) The Commission noted that indeed one of the sampled Union producers imports the product concerned in order to complete its product range. The Commission found that the imported quantity is much smaller than the quantity produced by this company as it represents less than 15 % of its total Union sales and therefore considers that the sampled Union producer is representative of the Union industry. (19) In light of the above, the Commission confirmed that the sample is representative of the Union industry. 1.3.2. Sampling of importers (20) To decide whether sampling was necessary and, if so, to select a sample, the Commission asked unrelated importers to provide the information specified in the Notice of Initiation. (21) Twenty-eight unrelated importers provided the requested information and agreed to be included in the sample. In accordance with Article 17(1) of the basic Regulation, the Commission selected a sample of three unrelated importers on the basis of the largest volume of imports into the Union. In accordance with Article 17(2) of the basic Regulation, all known importers concerned were consulted on the selection of the sample. No comments were received. 1.3.3. Sampling of exporting producers in the PRC (22) To decide whether sampling is necessary and, if so, to select a sample, the Commission asked all exporting producers in the PRC to provide the information specified in the Notice of Initiation. In addition, the Commission asked the Mission of the People's Republic of China to the European Union to identify and/or contact other exporting producers, if any, that could be interested in participating in the investigation. (23) Eighty-one exporting producers in the PRC provided the requested information and agreed to be included in the sample. The Commission found seventy-eight exporting producers/groups of exporting producers to be admissible to the sample. Three producers reported no exports of the product concerned to the EU during the investigation period and therefore were not considered admissible to the sample. The Commission provisionally selected a sample of three cooperating producers on the basis of the largest representative volume of exports to the Union. In accordance with Article 17(2) of the basic Regulation, all known exporting producers concerned, and the authorities of the PRC, were consulted on the selected sample. Some interested parties invited the Commission to expand its sample in order to improve its representativeness. The Commission took these comments into account. The definitive sample included the five largest exporting producers to the Union which could reasonably be investigated within the time available. The Mission of the People's Republic of China to the European Union expressed its support on the final sample. 1.3.4. Sampling of exporting producers in India (24) To decide whether sampling is necessary and, if so, to select a sample, the Commission asked all exporting producers in India to provide the information specified in the Notice of Initiation. In addition, the Commission asked the Mission of India to the European Union to identify and/or contact other exporting producers, if any, that could be interested in participating in the investigation. (25) Twenty-two exporting producers/groups of exporting producers in India provided the requested information and agreed to be included in the sample. The Commission found 21 exporting producers/groups of exporting producers to be admissible to the sample. One producer reported no exports of the product concerned to the EU during the investigation period and therefore was not considered admissible to the sample. In accordance with Article 17(1) of the basic Regulation, the Commission selected a sample of three groups of companies on the basis of the largest representative volume of exports to the Union which could reasonably be investigated within the time available. In accordance with Article 17(2) of the basic Regulation, all known exporting producers concerned, and the authorities of India, were consulted on the selection of the sample. (26) The Commission received comments from two exporting producers that selection of only three groups of companies on the basis of the largest representative volume of exports to the Union is not representative of the significant diversity present in the Indian market. As the three provisionally selected groups of companies represented substantial part of exports from India to the EU during the investigation period and could reasonably be investigated within the time available, the Commission confirmed the provisional sample. 1.4. Individual examination (27) For the PRC, eighteen non-sampled exporting producers formally requested individual examination under Article 17(3) of the basic Regulation. The examination of such a high number of requests would be unduly burdensome and cannot be reasonably expected during the time available for this investigation. The Commission has therefore decided that it will not grant any individual examinations. (28) For India, none of the non-sampled exporting producers/groups of exporting producers requested individual examination under Article 17(3) of the basic Regulation. 1.5. Market economy treatment (MET) claim forms (29) For the purposes of Article 2(7)(b) of the basic Regulation, the Commission sent MET claim forms to all cooperating exporting producers in the PRC selected to be in the sample and to the non-sampled cooperating exporting producers that wished to apply for an individual dumping margin. Only one of the exporting producers in the PRC selected in the sample submitted an MET claim form, which was assessed by the Commission. 1.6. Replies to the questionnaire (30) The Commission sent questionnaires to all sampled companies, to all exporting producers intending to ask individual examination and to ten potential analogue country producers. (31) The Commission received questionnaire replies from the three sampled Union producers, three unrelated importers, the five sampled exporting producers in the PRC, eighteen exporting producers in the PRC requesting an individual examination, the three sampled groups of exporting producers in India, and three analogue country producers. 1.7. Verification visits (32) The Commission sought and verified all the information deemed necessary for a provisional determination of dumping, resulting injury and Union interest. Verification visits pursuant to Article 16 of the basic Regulation were carried out at the premises of the following companies: Representative of the complainants:  Heuking KÃ ¼hn LÃ ¼er Wojtek, Brussels, Belgium; Union producers:  Saint-Gobain PAM SA, Pont-Ã -Mousson, France;  EJ Picardie, Saint-CrÃ ©pin-Ibouvillers, France;  Heinrich Meier EisengieÃ erei GmbH & Co, Rahden, Germany; Exporting producers in the PRC:  Botou City Wangwu Town Tianlong Casting Factory, Botou;  Botou Lisheng Casting Industry Co., Ltd, Botou;  Fengtai (Handan) Alloy Casting Co., Ltd, Handan;  Hong Guang Handan Cast Foundry Co., Ltd, Xiaozhai Town;  Shijiazhuang Transun Metal Products Co., Ltd, Shijiazhuang; Exporting producers in India:  Crescent Foundry Company Pvt Ltd, Kolkata and Uchchhad;  RB Agarwalla & Co and RBA Exports Private Limited, Kolkata;  Victory Iron Works Ltd and Chamong Tee Exports Pvt. Ltd, Kolkata. 1.8. Investigation period and period considered (33) The investigation of dumping and injury covered the period from 1 October 2015 to 30 September 2016 (the investigation period). The examination of trends relevant for the assessment of injury covered the period from 1 January 2013 to the end of the investigation period (the period considered). (34) Some interested parties argued that the period considered is unusually short and highly selective and therefore too short to allow a proper analysis. (35) The Commission noted that the period considered is not unusually short (3). For the current investigation, the period considered consists of the investigation period plus the 3 preceding years, resulting in a total of 3 years and three quarters. This was found to be reasonable to examine the trends relevant for the assessment of injury. It covers more than 3 years which is in line with the Commission practice and therefore it is not unusually short. 2. PRODUCT CONCERNED AND LIKE PRODUCT 2.1. Product concerned (36) The product concerned is certain articles of lamellar graphite cast iron (grey iron) or spheroidal graphite cast iron (also known as ductile cast iron), and parts thereof. These articles are of a kind used to:  cover ground or sub-surfaces systems, and/or openings to ground or sub-surface systems, and also  give access to ground or sub-surface systems and/or provide view to ground or sub-surface systems. The articles may be machined, coated, painted and/or fitted with other materials such as but not limited to concrete, paving slabs, or tiles, but exclude fire hydrants, originating in the PRC and in India, currently falling within CN codes ex 7325 10 00 and ex 7325 99 10 (the product concerned). 2.2. Like product (37) The investigation showed that the following products have the same basic physical characteristics as well as the same basic uses: (a) the product concerned; (b) the product produced and sold on the domestic market of the PRC and India; (c) the product produced and sold in the Union by the Union industry. (38) The Commission decided at this stage that those products are therefore like products within the meaning of Article 1(4) of the basic Regulation. 2.3. Claims regarding product scope (39) The Indian exporting producers argued that the product scope is defined too widely. In particular, they argued that channel gratings, subject to the EN 1433 norm, should be excluded from the product scope. In supporting their claim, they mainly rely on the following arguments. (40) First, they argued that the components for channel gratings are produced according to different production processes and are only produced in limited number in the Union. Second, they argued that the frames and rails of channel gratings have different basic physical characteristics and are only a component of the linear drainage systems sold on the Union market. (41) One Chinese exporting producer made a similar request, arguing in addition to the above arguments that channel gratings are not interchangeable from manhole covers and are subject to a different industrial standard. (42) The association of unrelated importers supported the product exclusion request regarding channel gratings and added to the above arguments that channel gratings have different end-uses and applications from the rest of the product concerned and are not in direct competition with products manufactured by the Union producers. According to this association, the know-how to produce channel gratings cannot be found in the Union. (43) The complainants and one other Union producer stated that they do not object the exclusion of channel gratings. (44) The investigation confirmed that channel gratings are subject to a separate norm, different from those applicable to the rest of the product concerned, namely the EN 1433 norm. In addition, all interested parties agreed on excluding channel gratings from the product scope in this investigation. Therefore, the Commission provisionally excluded this product from the product concerned and the like product. (45) One unrelated importer argued that components with a dimension exceeding 1 000 mm clear opening, imported by the unrelated importer Gatic from the PRC (Gatic components), should be excluded from the product scope as these components cannot be considered as constituting together a single product and, because of their size, do not fall under the EN 124 norm. In supporting its claim, it mainly relied on three arguments. (46) First, it claimed that the Gatic components are produced according to different production processes, as the components are assembled in the Union using UK sourced materials to create the product. Second, it argued that Gatic components have different basic physical characteristics, because they are of a higher quality and require additional engineering as compared to the product concerned to make them gas and air tight. Third, it alleged that Gatic components have different functions and end uses, since they have to be sealed and are typically assembled in a larger structure. (47) Furthermore, the association of importers argued that cast tops and gratings used as Gatic components are not a standalone product, are not in direct competition with other product types under the product concerned and require additional processing in the production process. (48) The Indian exporting producers argued that Gatic components, described as a type of product but not limited to a dimension exceeding 1 000 mm clear opening, are produced according to unique processes, resulting in a sealed product which has to be assembled, and that the technical knowhow is not available for the majority of the Union producers. (49) On the basis of the arguments described in recitals 45-48, the interested parties concerned requested the exclusion of the Gatic components from the product scope. (50) The complainants did not agree with this request. They argued that the Gatic components have the same basic physical characteristics, the same functions and end uses, and the same production processes as the product concerned. Some other product types within the product concerned allegedly have the same features of gas and air tightness as the Gatic components. They further argued that the product concerned is not defined by the norm and includes a broader range of product types than the EN 124 norm. (51) The Commission observed that the product scope of the product concerned includes cast iron articles and parts thereof. The argument that the Gatic components do not constitute one product together is therefore irrelevant. (52) Regarding the physical and technical characteristics of the product, they are determined by function, installation and location, and are mainly the traffic load resistance determined by the so-called loading class, the cover and grate stability within the frame and the safe and easy access. The product can be grey or ductile cast iron and the cover and/or the frame of manhole can be filled with concrete or other materials. The product can comply with a specific norm. As for the functions and end uses of the product, castings cover and frames provide an interface between buried networks and the road or pavement surface. The product is produced in foundries, which are the same as or similar to those making other types of the product concerned. (53) All of the above characteristics also apply to the Gatic components, regardless of the dimension of the product's clear opening. The Gatic components cannot be distinguished from the product concerned in any of the above characteristics. The request to exclude the Gatic components from the product concerned is therefore rejected. (54) One interested party argued that floor drains, roof drains, cleanouts and covers for cleanouts, and the trademark registered Watts Dead Level Systems, subject to the EN 1253 norm, should be excluded from the scope of the product concerned. In supporting its claim, it argued that the products described by the interested party fall under a different norm than the product concerned. (55) The complainants clarified that they do not consider such products subject to EN 1253 as being part of the product concerned, because they have a different function and are not used as a municipal casting. Furthermore, the Union industry does not produce these products. (56) The Commission established that products falling under the EN 1253 norm are not considered to be part of the product scope of the product concerned. (57) The association of unrelated importers argued that surface boxes should be excluded from the scope of the product concerned. In supporting its claim, it mainly relied on the following arguments. (58) Surface boxes have different physical and technical characteristics from traditional manhole covers, because they are typically much smaller and fall within national compliance norms and not within the scope of the EN 124 norm. The end-uses and applications for surface boxes differ substantially from manhole covers, as they serve as a protective chamber and covers, not as an access point to workers. (59) As set out in recital 36, the Commission observed that the product concerned does not only cover articles that give access to ground or sub-surface systems, but also articles that cover or provide view to ground or sub-surface systems. Surface boxes are therefore part of the product subject to the investigation and the request to exclude surface boxes from the product concerned was rejected. (60) The Commission therefore provisionally decided to exclude channel gratings, being subject to the EN 1433 norm from the product definition. By contrast, it concluded at this stage that the products subject to the EN 1253 norm were not covered by the complaint and are thus not subject to the investigation. It also provisionally rejected the request to exclude surface boxes and Gatic components from the scope of the investigation. 3. DUMPING 3.1. The PRC 3.1.1. Normal value 3.1.1.1. Market economy treatment (MET) (61) Under Article 2(7)(b) of the basic Regulation the Commission determines normal value in accordance with Article 2(1) to (6) of the basic Regulation for any exporting producer in the PRC which complies with the criteria set out in Article 2(7)(c) of the basic Regulation and could therefore be granted MET. (62) Briefly, and for ease of reference only, these criteria are set out below: (1) business decisions are made in response to market conditions and without significant State interference, and costs reflect market values; (2) firms have one clear set of basic accounting records, which are independently audited, in line with international accounting standards and applied for all purposes; (3) there are no significant distortions carried over from the former non-market economy system; (4) legal certainty and stability is provided by bankruptcy and property laws; and (5) currency exchanges are carried out at the market rate. (63) For the determination whether the criteria in Article 2(7)(c) of the basic Regulation are met, the Commission sought the necessary information by asking the exporting producers to fill in the MET claim form. Only one sampled exporting producer, Botou Lisheng Casting Industry Co., Ltd (Lisheng) claimed MET and replied within the deadline. The Commission verified the submitted information at the premises of the company concerned. (64) Lisheng was found not to comply with the criteria in Article 2(7)(c) of the basic Regulation and therefore the Commission denied its claim to MET. (65) Lisheng was found to have failed all five of the MET criteria set out in Article (2)(7)(c) of the basic Regulation. (66) Under criterion 1 for state interference, the company was found to have changed its ownership without disclosing this fact to the Commission and that one of the new owners had links to the State and the Communist Party of China. (67) Under criterion 2 regarding accounts, the company's accounts were not complete enough to have been audited correctly, and were not kept in line with Chinese or international accounting standards. (68) Under criterion 3 the company could not show that there was no significant distortion carried over from the non-market economy system regarding land rental and their fixed assets. (69) Under criterion 4 the company could not show that property law applied to this company as they were unable to provide evidence concerning the change of ownership since the company was founded in 2010. (70) Under criterion 5 the company was unable to show in their accounts that they were converting foreign currencies at the market rate. (71) The Commission disclosed the findings to the exporting producer concerned, to the authorities of the country concerned and to the Union industry. Interested parties had an opportunity to comment on the findings and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. The Commission took account of the views presented. The Commission informed the interested parties of the final MET determination. (72) Following the disclosure of MET findings, no comments were received from interested parties. The conclusion to deny the MET claim of Lisheng therefore remains unchanged. 3.1.1.2. Exporting producers not granted MET 3.1.1.2.1. Analogue country (73) According to Article 2(7)(a) of the basic Regulation normal value was determined on the basis of the price or constructed value in a market economy third country for the exporting producers not granted MET. For this purpose, a market economy third country had to be selected. (74) In addition to India, the United States of America, Norway, Turkey and Iran, which were mentioned in the Notice of Initiation, the Commission tried to identify producers of the product concerned in Brazil and Korea. On the basis of the information received, the Commission asked ten known producers of the like product to provide information. Two producers in the United States of America and one producer in Norway replied to the analogue country producers' questionnaire. In addition, the Commission considered the information obtained from the three sampled Indian producers. (75) The situation of India was first examined in accordance with Article 2(7)(a) of the basic Regulation which provides that where appropriate, a market economy third country which is subject to the same investigation shall be used. In the Notice of Initiation, the Commission had thus informed interested parties that it had provisionally chosen India as an appropriate analogue country and had invited interested parties to comment. (76) The CCCME and the association of unrelated importers claimed that section 15 of the Protocol of Accession of the PRC to the WTO had lapsed after 11 December 2016. Therefore, the choice of an analogue country was no longer warranted and that the Commission should use the domestic prices and costs of the Chinese producers to establish the existence of dumping. In this regard, the Commission noted that only one of the five sampled exporting producers has indeed provided information on the domestic prices and costs. In any event, the Commission recalled that pursuant to Article 2(7) of the basic Regulation, normal value was determined on the basis of data from an analogue country. This claim was therefore rejected. (77) The complainant reiterated its opposition to the choice of India as analogue country. The complainant argued that the choice of India was not appropriate due to prima facie evidence of dumping, alleged difference in production processes between the producers in India and in the PRC, alleged export subsidies schemes and market distortions affecting the price of iron ore. (78) The Commission examined the claim that India was not an appropriate choice due to prima facie evidence of dumping. The Commission noted that prima facie evidence of dumping does not bring any indication on the normal value but on the potential difference between the normal value and the export price in India. In addition, the investigation did not confirm the allegation of dumping of the product concerned in India. This claim was therefore rejected. (79) The Commission examined the claim that India was not an appropriate choice because producers in the PRC had allegedly automatised their production lines and would use technologies which were more similar to those employed by the producers located in the USA and in Norway. The on-spot verifications carried out by the Commission showed that producers in India and in the PRC had started to automatise their production lines but that the overall production remained largely manual in both countries. The Commission therefore did not find evidence of the alleged difference in production processes. This claim was therefore rejected. (80) The Commission examined the claim that the choice of India was not appropriate due to alleged export subsidies. The Commission noted that export subsidies are directly related to export prices, not to the normal value, and the complainant did not bring evidence that they would affect the level of the normal value. This claim was therefore rejected. (81) The Commission examined the claim that the choice of India was not appropriate due to the existence of market distortions affecting the price of iron ore. The Commission established during its investigation that the sampled Indian producers used pig iron, not iron ore. Furthermore, the potential effect of market distortions on iron ore on downstream products such as pig iron and the product concerned could not be evidenced within the framework of this investigation. This claim was therefore rejected. (82) The Commission recalled that India was used as analogue country in the context of the anti-dumping proceeding which led to the imposition of an anti-dumping duty on imports of the product concerned originating in the PRC in 2005. India and the PRC enjoy similar levels of economic development. As acknowledged by the CCCME, the association of unrelated importers and the complainant, India has representative domestic sales. The level of competition on the domestic market is high. (83) The Commission therefore concluded at this stage that India is an appropriate analogue country under Article 2(7)(a) of the basic Regulation. 3.1.1.2.2. Normal value (analogue country) (84) The information received from the cooperating producers in the analogue country was used as a basis for the determination of the normal value for the exporting producers not granted MET, pursuant to Article 2(7)(a) of the basic Regulation. (85) The Commission first examined whether the total volume of domestic sales for each sampled exporting producer was representative, in accordance with Article 2(2) of the basic Regulation. The domestic sales are representative if the total domestic sales volume of the like product to independent customers on the domestic market in the analogue country represented at least 5 % of the total export sales volume of the product concerned to the Union of each exporting producer during the investigation period. On this basis, the total sales of the like product on the domestic market of the analogue country were representative. (86) The Commission identified the product types produced and sold domestically by the sampled Indian producers that were identical or comparable with the product types sold for export to the Union for the exporting producers. (87) Some product types exported from the PRC to the Union could not be matched with the product types produced in the analogue country. In such instances, the Commission determined the normal value by calculating a weighted average normal value for all product types which used the same raw material (either ductile or grey iron). (88) The normal value was otherwise determined on the basis of a weighted average per product type of the normal values calculated for each of the sampled Indian producers as set out in recitals 99 to 102. 3.1.2. Export price (89) The sampled exporting producers exported to the Union directly to independent customers. The export price was the price actually paid or payable for the product concerned when sold for export to the Union, in accordance with Article 2(8) of the basic Regulation. 3.1.3. Comparison (90) The Commission compared the normal value and the export price of the sampled exporting producers on an ex-works basis. (91) Where justified by the need to ensure a fair comparison, the Commission adjusted the normal value and/or the export price for differences affecting prices and price comparability, in accordance with Article 2(10) of the basic Regulation. Adjustments were made for transport (between 1 % and 5 %, depending on the data reported by and verified for the company in question), insurance (between 0 and 0,2 %, depending on the data reported by and verified for the company in question), handling, loading and ancillary costs (between 0,2 % and 2,5 %, depending on the data reported by and verified for the company in question), packing (between 0 and 3 %, depending on the data reported by and verified for the company in question), credit (between 0 and 1 %, depending on the data reported by and verified for the company in question), and bank charges (between 0,1 % and 0,2 %, depending on the data reported by and verified for the company in question). 3.1.4. Dumping margins (92) For the sampled exporting producers, the Commission compared the weighted average normal value of each type of the like product in the analogue country (see recitals 86 to 88) with the weighted average export price of the corresponding type of the product concerned, in accordance with Article 2(11) and (12) of the basic Regulation. (93) On this basis, the provisional weighted average dumping margins expressed as a percentage of the CIF Union frontier price, duty unpaid, are as follows: Table 1 Dumping margin sample Company Provisional dumping margin (%) Botou City Wangwu Town Tianlong Casting Factory 25,3 Botou Lisheng Casting Industry Co., Ltd 39,1 Fengtai (Handan) Alloy Casting Co., Ltd 42,8 Hong Guang Handan Cast Foundry Co., Ltd 28,9 Shijiazhuang Transun Metal Products Co., Ltd 33,1 (94) For the cooperating exporting producers outside the sample, the Commission calculated the weighted average dumping margin, in accordance with Article 9(6) of the basic Regulation. (95) On this basis, the provisional dumping margin of the cooperating exporting producers outside the sample is 33,1 %. (96) For all other exporting producers in the PRC, the Commission established the dumping margins on the basis of the facts available in accordance with Article 18 of the basic Regulation. To this end, the Commission determined the level of cooperation of the exporting producers. The level of cooperation is the volume of exports of the cooperating exporting producers to the Union expressed as a proportion of the total export volume  as reported in Eurostat import statistics  from the country concerned to the Union. (97) The level of cooperation is high because the imports of the cooperating exporting producers constituted around 60 % of the total exports to the Union during the investigation period and the industry of the product concerned proved to be highly fragmented with a total of seventy-eight exporting producers who came forward during the sampling exercise. On this basis, the Commission decided to base the dumping margin for all other companies at the level of the highest dumping margin of the sampled companies. (98) The provisional dumping margins expressed as a percentage of the CIF Union frontier price, duty unpaid, are as follows: Table 2 Dumping margin all Company Provisional dumping margin (%) Botou City Wangwu Town Tianlong Casting Factory 25,3 Botou Lisheng Casting Industry Co., Ltd 39,1 Fengtai (Handan) Alloy Casting Co., Ltd 42,8 Hong Guang Handan Cast Foundry Co., Ltd 28,9 Shijiazhuang Transun Metal Products Co., Ltd 33,1 Other cooperating companies 33,1 All other companies 42,8 3.2. India 3.2.1. Normal value (99) The Commission verified three Indian companies/groups of exporting producers. One group consists of a producer and a related company, the other one of two exporting producers. (100) The Commission first examined whether the total volume of domestic sales for each of the three sampled groups of exporting producers was representative, in accordance with Article 2(2) of the basic Regulation. The domestic sales are representative if the total domestic sales volume of the like product to independent customers on the domestic market per exporting producer represented at least 5 % of its total export sales volume of the product concerned to the Union during the investigation period. (101) Except for one product type sold by only one exporting producer for which the Commission used the price in the ordinary course of trade, all other product types of the three groups of exporting producers were not sold in representative quantities on the domestic market. The Commission thus constructed the normal value for all but one product type in accordance with Article 2(3) and (6) of the basic Regulation. (102) Normal value was constructed by adding the following to the average cost of production of the like product of the sampled groups of exporting producers during the investigation period: (a) the weighted average selling, general and administrative (SG&A) expenses incurred by the sampled groups of exporting producers on domestic sales of the like product, in the ordinary course of trade, during the investigation period; and (b) the weighted average profit realised by the sampled groups of exporting producers on domestic sales of the like product, in the ordinary course of trade, during the investigation period. 3.2.2. Export price (103) The sampled groups of exporting producers exported to the Union directly to independent customers. Therefore, the export price was the price actually paid or payable for the product concerned when sold for export to the Union, in accordance with Article 2(8) of the basic Regulation. 3.2.3. Comparison (104) The Commission compared the normal value and the export price of the sampled groups of exporting producers on an ex-works basis. (105) Where justified by the need to ensure a fair comparison, the Commission adjusted the normal value and/or the export price for differences affecting prices and price comparability, in accordance with Article 2(10) of the basic Regulation. Adjustments were made for transport (between 0 and 4,4 %, depending on the data reported by and verified for the company in question), insurance (between 0 and 0,04 %, depending on the data reported by and verified for the company in question), handling, loading and ancillary expenses (between 0,1 % and 1,8 %, depending on the data reported by and verified for the company in question), handling, freight and import charges in the Union (between 0 and 0,4 %, depending on the data reported by and verified for the company in question), credit cost (between 0,3 % and 1,5 %, depending on the data reported by and verified for the company in question), packing expenses (between 1,3 % and 2,4 %, depending on the data reported by and verified for the company in question), bank charges (between 0 and 0,2 %, depending on the data reported by and verified for the company in question), other allowances (between 0 and 0,4 %, depending on the data reported by and verified for the company in question) and commissions (between 0 and 6,5 %, depending on the data reported by and verified for the company in question). 3.2.4. Dumping (106) For the sampled groups of exporting producers, the Commission compared the weighted average normal value of each type of the like product with the weighted average export price of the corresponding type of the product concerned, in accordance with Articles 2(11) and (12) of the basic Regulation. (107) On this basis, the Commission provisionally found no dumping for the sampled groups of exporting producers in India. Consequently, the Commission established no provisional dumping for the cooperating exporting producers outside the sample, in accordance with Article 9(6) of the basic Regulation, and no provisional dumping for all other exporting producers in India since the exports of the Indian cooperating exporting producers represent a very high volume (around 85 %) of the total Indian exports to the Union. 4. INJURY 4.1. Definition of the Union industry and Union production (108) At the start of the period considered, 24 producers manufactured the like product in the Union. Four of them stopped their production during the period considered, leaving 20 producers in the Union during the investigation period. They constitute the Union industry within the meaning of Article 4(1) of the basic Regulation. (109) The association of importers argued that six Union producers were not included in the list of Union producers. The complainants claimed that two of these producers did not produce the product concerned, one producer went out of business before the period considered, the production of one producer was already included in the list, and the complainants did not have full information for one producer. The complainants therefore included one additional Union producer in the list of Union producers, reflected in the total number of producers in the previous recital. (110) On the basis of all available information concerning the Union industry, such as the complaint, verified questionnaire replies from the sampled Union producers and verified submissions from the complainants, the Commission established the total Union production during the investigation period at around 360 thousand tonnes. (111) As indicated in recital 13, three Union producers were selected in the sample representing 48 % of the total Union production and 43 % of the total Union sales of the like product. 4.2. Union consumption (112) The Commission established the Union consumption on the basis of Eurostat import data, verified submissions from the complainants, and verified sales data from the sampled Union producers. (113) Union consumption of cast iron articles developed as follows: Table 3 Union consumption (MT) 2013 2014 2015 investigation period Total Union Consumption (MT) 584 903 584 235 557 067 539 933 Index 100 100 95 92 Source: Eurostat, verified complainants' submission and questionnaire replies. (114) Union consumption continuously decreased by 8 % over the period considered. The market of cast iron articles depends on the demand mainly influenced by the sewage and water sectors which depend on the overall economic development in the Union. 4.3. Imports from the PRC 4.3.1. Cumulative assessment of the effects of imports from the countries concerned (115) The Commission examined whether imports of cast iron articles originating in the countries concerned should be assessed cumulatively, in accordance with Article 3(4) of the basic Regulation. (116) As no dumping was provisionally found to exist for India, the Commission considered that the effect of those imports cannot be assessed together with the dumped imports from the PRC. 4.3.2. Volume and market share of the imports from the PRC (117) The Commission established the volume of imports on the basis of Eurostat data. The market share of the imports was then established by comparing import volumes with the Union consumption as shown in table 3 in recital 113. (118) Imports of cast iron articles into the Union from the PRC developed as follows: Table 4 Import volume (MT) and market share 2013 2014 2015 investigation period Volume of imports from the PRC (tonnes) 126 790 157 728 152 494 147 186 Index 100 124 120 116 Market share (%) 21,7 27,0 27,4 27,3 Index 100 125 126 126 Source: Eurostat, verified complainants' submission and questionnaire replies. (119) The import volume from the PRC to the Union increased by 16 % over the period considered. After a 24 % increase between 2013 and 2014 the imports from the PRC decreased steadily in 2015 by 4 percentage points and a further 4 percentage points in the investigation period. (120) In parallel, the share of the Union market held by imports from the PRC has increased from 21,7 % in 2013 to 27,3 % in the investigation period. (121) The CCCME expressed its concern regarding the reliability of the import data. It argued that the complainants have relied on data from Eurostat, which does not fully correspond with the definition of the product concerned. (122) The Commission notes that in the complaint the complainants explained their method to arrive at the import data limited to the product concerned using Eurostat data. In the absence of a more reliable method and data the Commission based the determination of the import volume of the product concerned from the PRC on this method using Eurostat data excluding channel gratings. In addition, CCCME has not provided any alternative data. Therefore, this claim was rejected. 4.3.3. Prices of the imports from the PRC and price undercutting (123) The Commission established the prices of imports on the basis of Eurostat data. (124) The average price of imports into the Union from the PRC developed as follows: Table 5 Import prices (EUR/tonne) 2013 2014 2015 investigation period Import price from the PRC 1 088 1 123 1 247 1 136 Index 100 103 115 104 Source: Eurostat. (125) The average import prices from the PRC increased by 4 % over the period considered. After an increase of 15 % from 2013 to 2015 there was a sharp decrease of 11 percentage point between 2015 and the investigation period. (126) As this data is based on imports statistics and the detailed product type mix is not known, the evolution of prices is not completely reliable. (127) The Commission determined the price undercutting during the investigation period by comparing: (1) the weighted average sales prices per product type of the three sampled Union producers charged to unrelated customers on the Union market, adjusted to an ex-works level; and (2) the corresponding weighted average prices per product type of the imports from the five sampled exporting producers in the PRC to the first independent customer on the Union market, established on a CIF basis with appropriate adjustments for customs duties of 1,7 % for grey iron products and 2,7 % for ductile iron products. (128) The Commission made the price comparison on a type-by-type basis for transactions at the same level of trade, duly adjusted where necessary, and after deduction of rebates and discounts. The result of the comparison was expressed as a percentage of the three sampled Union producers' turnover during the investigation period. It showed undercutting margins ranging from 35,4 % to 42,7 %. 4.4. Economic situation of the Union industry 4.4.1. General remarks (129) In accordance with Article 3(5) of the basic Regulation, the examination of the impact of the dumped imports on the Union industry included an evaluation of all economic indicators having a bearing on the state of the Union industry during the period considered. (130) As mentioned in recital 12, sampling was used for the determination of possible injury suffered by the Union industry. (131) For the injury determination, the Commission distinguished between macroeconomic and microeconomic injury indicators. (132) The Commission evaluated the macroeconomic indicators (production, production capacity, capacity utilisation, sales volume, market share, employment, growth, productivity, magnitude of the dumping margin, and recovery from past dumping) on the basis of the information provided by the complainants and the Union producers. The data related to all Union producers. (133) The association of unrelated importers argued that the macroeconomic indicators show a positive and stable situation of the Union industry as a whole. The data reflect a general decline in European demand for the product under investigation, which should not be attributed to imports from the PRC and India. (134) The Commission has verified the macroeconomic indicators which were provided by the complainants. The data for the Union industry as a whole was based upon actual data for the complainants and supporting producers and verified estimates provided by the complainants regarding the rest of the Union industry. (135) On this basis, the Commission considered that the set of macroeconomic data is representative of the economic situation of the Union industry. (136) The Commission evaluated the microeconomic indicators (average unit sale prices, labour costs, unit cost, inventories, profitability, cash flow, investments, and return on investments) on the basis of data contained in the questionnaire replies from the sampled Union producers, duly verified. The data related to the sampled Union producers. 4.4.2. Macroeconomic indicators 4.4.2.1. Production, production capacity and capacity utilisation (137) The total Union production, production capacity and capacity utilisation developed over the period considered as follows: Table 6 Production, production capacity and capacity utilisation 2013 2014 2015 investigation period Production volume (tonnes) 378 424 390 209 362 881 361 561 Index 100 103 96 96 Production capacity (tonnes) 697 794 688 543 665 308 669 176 Index 100 99 95 96 Capacity utilisation (%) 54,2 56,7 54,5 54,0 Index 100 104 100 99 Source: Verified complainants' submission and questionnaire replies. (138) The production volume of the Union industry decreased by 4 % over the period considered. After a slight increase between 2013 and 2014 the production volume decreased in 2015 by 7 percentage points to remain stable in the investigation period. (139) The decrease in production volume between 2014 and the investigation period was driven by the drop in consumption as reported in Table 3 of recital 113 as well as by the increasing volume of dumped imports from the PRC. (140) The reported production capacity figures of the Union industry refer to technical capacity, which implies that adjustments, considered as standards by the industry, for set-up time, maintenance, bottlenecks and other normal stoppages have been taken into consideration. (141) On this basis, the production capacity decreased from 2013 to 2015 by 5 percentage points, after which there is a small increase of 1 percentage point. (142) Since production volume and production capacity follow roughly the same decreasing trend, the capacity utilisation remains stable over the period considered. Overall, the capacity utilisation remained at very low levels over the period considered. 4.4.2.2. Sales volume and market share (143) The Union industry's sales volume and market share developed over the period considered as follows: Table 7 Sales volume and market share 2013 2014 2015 investigation period Sales volume on the Union market (tonne) 355 353 343 683 320 748 317 276 Index 100 97 90 89 Market share (%) 60,8 58,8 57,6 58,8 Index 100 97 95 97 Source: Verified complainants' submission and questionnaire replies. (144) The Union industry's sales volume decreased by 11 % during the period considered. (145) Similar to the development of the production volume, the decrease in sales quantity between 2014 and the investigation period was driven by the decreasing consumption on the Union market explained in recital 113 as well as by the increasing volume of dumped imports from the PRC. (146) Due to rising imports from the PRC in a market with decreasing consumption, the market share of the Union industry decreased by 3 %. 4.4.2.3. Growth (147) The Union consumption decreased gradually from 2013 to the investigation period by 8 % or almost 46 000 tonnes. This decrease has a negative impact on the situation of the Union industry's sales and production quantities as well as employment. 4.4.2.4. Employment and productivity (148) Employment and productivity developed over the period considered as follows: Table 8 Employment and productivity 2013 2014 2015 investigation period Number of employees 3 123 3 288 2 929 2 910 Index 100 105 94 93 Productivity (tonne/FTE) 121,2 118,7 123,9 124,2 Index 100 98 102 103 Source: Verified complainants' submission and questionnaire replies. (149) The Union industry reduced the level of employment by 7 % over the period considered. This decrease was a reaction to the reduction of 4 % in production volumes caused by contraction in demand and the increasing quantities of dumped imports from the PRC. 4.4.2.5. Magnitude of the dumping margin and recovery from past dumping (150) The dumping margin from the PRC is significantly above the de minimis level. The impact of the magnitude of the actual margins of dumping on the Union industry was substantial, given the volume and prices of imports from the PRC. (151) In 2005, the Council imposed a definitive anti-dumping duty on imports of certain castings originating in the PRC (4). These measures were repealed in September 2011 (5). The figures collected during the present investigation suggest that dumping has reappeared in the Union during the period considered. 4.4.3. Microeconomic indicators 4.4.3.1. Prices and factors affecting prices (152) The weighted average unit sales prices of the three sampled Union producers to unrelated customers in the Union developed over the period considered as follows: Table 9 Sales prices in the Union 2013 2014 2015 investigation period Average sales price (EUR/tonne) 1 595 1 567 1 536 1 511 Index 100 98 96 95 Unit cost of production (EUR/tonne) 1 511 1 500 1 480 1 464 Index 100 99 98 97 Source: Verified questionnaire replies. (153) The average sales prices of the sampled Union producers have continuously decreased by 5 %, while the average unit cost of production decreased by 3 % over the period considered. (154) In order to limit the loss in market share and compete with the low-priced dumped imports from the PRC, the Union producers had to reduce their sales price. The price decrease exceeds the decrease in their cost of production, which mainly resulted from the decrease in raw material prices over the period considered. 4.4.3.2. Labour costs (155) The average labour costs of the three sampled Union producers developed over the period considered as follows: Table 10 Average labour costs per employee 2013 2014 2015 investigation period Average labour costs (EUR) 56 018 55 789 57 977 57 501 Index 100 100 103 103 Source: Verified complainants' submission and questionnaire replies. (156) The average labour cost per employee has increased by 3 % over the period considered. 4.4.3.3. Inventories (157) Stock levels of the three sampled Union producers developed over the period considered as follows: Table 11 Inventories 2013 2014 2015 investigation period Closing stocks (tonnes) 29 456 36 406 33 824 32 971 Index 100 124 115 112 Source: Verified questionnaire replies. (158) The level of closing stocks of the three sampled Union producers increased by 12 % over the period considered. The increase from 2013 to 2014 was caused by the increase in production volume, while the sales in the Union market went down. (159) The main reason for the increase in inventories was that although the Union industry has limited its production volumes, the sales volumes decreased faster since the Union industry lost market share to Chinese imports. 4.4.3.4. Profitability, cash flow, investments, return on investments and ability to raise capital (160) Profitability, cash flow, investments and return on investments of the three sampled Union producers developed over the period considered as follows: Table 12 Profitability, cash flow, investments and return on investments 2013 2014 2015 investigation period Profitability of sales in the Union to unrelated customers (% of sales turnover) 5,3 4,3 3,7 3,1 Index 100 81 69 59 Cash flow ('000 EUR) 34 956 15 206 22 551 21 672 Index 100 44 65 62 Investments ('000 EUR) 47 996 47 287 46 781 43 991 Index 100 99 97 92 Return on investments (%) 35,6 30,4 28,3 31,2 Index 100 86 80 88 Source: Verified questionnaire replies. (161) The Commission established the profitability of the three sampled Union producers by expressing the pre-tax net profit of the sales of the like product to unrelated customers in the Union as a percentage of the turnover of those sales. (162) The Union industry has encountered a gradual decrease in profits during the last 10 years. While the profitability of the Union producers was around 10 % in 2006, it was just 5,3 % in the first year of the period considered and it continued to deteriorate during the period considered. The profitability of the three sampled companies decreased by 41 % over the period considered. (163) This negative trend has been caused by the Union industry's decreasing sales quantity on the Union market at prices decreasing faster than cost of production over the period considered. (164) The net cash flow is the ability of the Union producers to self-finance their activities. The cash flow decreased by 38 % over the period considered. After the 56 % decrease between 2013 and 2014, which was influenced by an increasing production compared to 2013 while sales were decreasing, it improved in 2015. Nevertheless the negative trend continued in the investigation period, with a relatively small decrease. (165) Investments are the net book value of assets. They decreased steadily between 2013 and 2015 by 3 percentage points and then dropped sharply in the investigation period by 5 percentage points. Overall in the period considered the investments decreased by 8 %. The return on investments is the profit in percentage of the net book value of investments which reflects the level of depreciation of assets. It decreased by 12 % over the period considered. After a steady decrease from 2013 to 2015, which was influenced by a substantial decrease in sales, it somewhat improved in the investigation period. However, this indicator is not as such telling of the state of the Union industry. The assets of the Union industry are almost fully depreciated and thus the net value of assets is low, resulting in an artificially high return on investment. (166) The poor financial performance of the Union industry between 2013 and the investigation period limited its ability to raise capital. The industry producing cast iron articles is capital intensive and is characterised by recurring substantial investments every 15 to 20 years to upgrade the machines necessary for the production process. The Union industry's production facilities are aging rapidly and the Union industry requires significant and long term investments to be able to continue its operation. The return on investment during the period considered is not sufficient to cover for such substantial investments. 4.4.4. Conclusion on injury (167) The examination of the above-mentioned factors shows that between 2013 and the investigation period the Union industry decreased production (  4 %) and lost part of its market share. Four Union foundries have gone out of business during the period considered. (168) Furthermore, the profitability of the Union producers has almost halved at very low level between 2013 and the investigation period. (169) Moreover, other injury indicators, such as capacity (  4 %), volume of sales in the Union (  11 %), and employment (  7 %) developed negatively over the period considered. (170) On the basis of the above, the Commission concluded at this stage that the Union industry suffered material injury within the meaning of Article 3(5) of the basic Regulation. 5. CAUSATION (171) In accordance with Article 3(6) of the basic Regulation, the Commission examined whether the dumped imports from the PRC caused material injury to the Union industry. In accordance with Article 3(7) of the basic Regulation, the Commission also examined whether other known factors could at the same time have injured the Union industry. (172) The Commission ensured that any possible injury caused by factors other than the dumped imports from the PRC was not attributed to the dumped imports. These factors are: imports from other third countries, export sales performance of the Union producers, the contraction in demand, the competition between Union producers, the management of the Union industry, and an alleged segmentation in the Union market. 5.1. Effects of the dumped imports (173) Prices of dumped imports from the PRC significantly undercut Union industry prices during the investigation period with undercutting margins ranging from 35,4 % to 42,7 % leading to decreasing market shares and profits for the Union industry (from 5,3 % in 2013 to 3,1 % in the investigation period). In effect, during the period considered the Union industry lost 11 % of sales volume in a market declining by 8 % whilst the import volume from the PRC rose by 16 %. (174) Overall, during the period considered, the Union industry's loss of market share of 2,1 percentage points is absorbed by the increase in market share of 5,6 percentage points of dumped imports originating in the PRC. 5.2. Effects of other factors 5.2.1. Imports from third countries (175) The volume of imports from other third countries developed over the period considered as follows: Table 13 Imports from third countries Country 2013 2014 2015 Investigation Period India Volume (tonne) 37 917 51 561 51 452 46 004 Index 100 136 136 121 Market share (%) 6,5 8,8 9,2 8,5 Average price 945 1 027 1 055 976 Index 100 109 112 103 Other third countries Volume (tonne) 64 843 31 263 32 373 29 468 Index 100 48 50 45 Market share (%) 11,1 5,4 5,8 5,5 Average price 928 1 702 1 770 1 795 Index 100 183 190 193 Total of all third countries except the PRC Volume (tonne) 102 759 82 824 83 825 75 471 Index 100 81 82 73 Market share (%) 17,6 14,2 15,0 14,0 Average price 922 1 269 1 317 1 282 Index 100 138 143 139 Source: Eurostat, verified complainants' submission. (176) Import volumes from other countries than the PRC decreased by 27 % over the period considered from 102 759 tonnes in 2013 to 75 471 tonnes in the investigation period. Their market share decreased by 20 %. Most of these imports originate in India (61 % in the investigation period). Third country imports account for around 34 % of all imports in the Union in the investigation period, with imports from India being around 21 % in the investigation period. (177) When considering the import volumes from India, those increased by 19 % over the period considered from 37 917 tonnes in 2013 to around 46 004 tonnes in the investigation period. The Indian market share increased by 30 % from 6,5 % in 2013 to 8,5 % in the investigation period. (178) Over the period considered, the PRC gained market share partly from the Union industry and partly from third countries other than India, whilst it cannot be ruled out that India increased its market share also at least partly to the detriment of the Union industry. (179) Moreover, import prices from India undercut Union industry prices during the investigation period at similar levels as Chinese import prices (from 40 % to 50 %). Based on the volume in tonnes, the Chinese import prices were on average higher than Indian prices over the period considered. However, this price difference is not indicative since the product mix differs between the Indian and Chinese exports. Indeed, the Indian exports to the EU were mainly of grey iron while the Chinese exports were mainly of ductile iron. Because of the relatively higher brittleness of grey iron, a higher volume of material is required for a grey iron product than for a product made of ductile iron to reach a comparable performance. Therefore products made of grey iron are heavier, resulting in a similar price level per piece of the product concerned. (180) As Indian imports undercut Union industry prices, they have contributed to the material injury to the Union industry. However, they have much lower volumes and market share (8,5 % market share in the investigation period, compared to 27,3 % for the PRC). In particular, the level of imports during the investigation period from the PRC (147 186 tonnes during the investigation period) is much more significant and more than three times higher than the level of Indian imports during the investigation period (46 004 tonnes during the investigation period). Consequently, the Indian imports did not break the causal link between the dumped imports from the PRC and the injury suffered by the Union industry, and could not have had more than a marginal impact on the injury of the Union industry. (181) An analysis of Eurostat data showed that import prices from other than countries India and the PRC increased over the period considered thereby reaching levels that are higher than Union industry prices during the investigation period whilst import volumes decreased by 55 % over the period considered (from 64 843 tonnes to 29 468 tonnes) (6). Therefore, these imports cannot have caused injury to the Union industry. (182) The Commission also analysed cumulatively imports from countries other than the PRC. The volume of imports decreased by 27 %, the average price increased by 39 % and it was significantly higher than import prices from the PRC. Consequently, the imports from all counties other the PRC did not break the causal link between the dumped imports from the PRC and the injury suffered by the Union industry, and could not have more than a marginal impact on injury. 5.2.2. Export performance of the Union industry (183) The volume of exports of the three sampled Union producers developed over the period considered as follows: Table 14 Export performance of the sampled Union producers 2013 2014 2015 Investigation Period Export volume (tonne) 14 030 16 015 19 363 19 842 Index 100 114 138 141 Average price (EUR) 1 452 1 509 1 463 1 443 Index 100 104 101 99 Source: Verified questionnaire replies. (184) In volume and value, exports of the Union producers to related and unrelated customers increased over the period considered. The average unit price of exports to unrelated customers remains far above the average unit price of Chinese imports. The export sales of the Union industry therefore have not contributed to the weak profitability and low capacity utilisation of the Union industry. On this basis, the Commission concluded that the export performance of the Union industry did not contribute to the injury suffered. (185) The association of importers argued that any alleged material injury suffered by the Union industry is mainly caused by a substantial decrease of Union exports over the period considered. (186) The Commission noted that the association of importers uses Eurostat for its reasoning. As explained in recital 36, the product concerned is an ex code in Eurostat and therefore Eurostat does not give data up to the definition of the product concerned. (187) The verified data from the Union producers showed an increase in exported volume of the product under investigation, as shown in table 14 in recital 183. (188) The association of importers has not provided any reasoning to rebut the verified data as provided by the sampled companies and therefore the claim was rejected. 5.2.3. Contraction in demand (189) The association of importers argued that the injury suffered by the Union industry is related to the construction, buildings and civil engineering markets which have not yet fully recovered from the economic crisis. Furthermore, the uncertain outlook of the withdrawal of the UK from the Union has created problems to the Union industry. However, the association of importers did not give conclusive evidence for these claims. (190) In addition, the Indian industry argued that the complainants initially did not show evidence of a direct link between the closure of foundries of the Union producers Aco, Dois Portos and EJ Access Systems and pressure from allegedly dumped imports from the PRC and India. However, these closures coincided with the increase in dumped imports from the PRC, the loss of market share and the decline in prices and profitability of the Union industry. (191) The Commission noted that during the period considered, the consumption in the Union decreased by 8 %, whilst Union industry's sales declined by 11 % and Chinese dumped imports increased by 16 %. The Commission therefore concludes that, even if the contraction in demand could have had an effect on the injurious situation of the Union industry in the investigation period, it could not break the causal link between the Chinese dumped imports and the material injury suffered by the Union industry. Therefore, the Commission rejected these claims. 5.2.4. Competition between Union producers (192) The association of importers argued that the injury suffered by the Union industry is related to intra-Union competition from producers based in Eastern Member States which has resulted in injury to producers based in Western Member States. (193) The complainants contradicted the above and argued that Central and Eastern European producers have not tended to compete very much in Western Member States, because the market in the Western Member States was not so attractive in view of the dumped imports from the PRC. (194) The Commission noted that there is intra-Union trade in cast iron articles, also between Central/Eastern and Western Member States. The intra-Union trade shows a stable trend over the period considered and can therefore not have contributed to the injury suffered over the period considered. Therefore, this claim was rejected. 5.2.5. Management of the Union industry (195) The association of importers argued that the weaker position of the Union industry is attributable to non-efficient decisions adopted by the management and a lack of investments in research and development. (196) The association of importers did not provide any evidence for these claims. The Commission therefore rejected these claims. 5.2.6. Segmentation in the Union market (197) The CCCME argued that there are significant differences in the product types sold depending on the geographical location of Member States, mainly related to the split between grey iron and ductile iron products. Customers per Member State appear to consistently use one of the two products. The Union industry is split between the production of grey iron and ductile iron and the imports from the PRC are mainly made of ductile iron, while imports from India are mainly made of grey iron. The Indian industry also raised this issue. (198) The CCCME claimed that the injury suffered in a Member State with pre-dominantly grey iron sales cannot be attributed to Chinese imports of the product concerned, as they are not in competition with each other. (199) The Commission noted that the Union market is a single market, with a pan-European norm and also national standards, with intra-Union trade and penetration by imports. Although a potential preference between grey iron and ductile iron products may exist, sales and production are not exclusively based on the type of cast iron. Both types have the same end use and can be substituted for one another. The Commission therefore considered grey iron and ductile iron products as interchangeable products. (200) The CCCME further claimed that a part of the Union industry is specialised in the production and sales of non-standard products. The imports do not concern non-standard products and injury related to such products cannot be attributed to imports from the PRC or India. (201) The Commission used a system of product categorisation which allowed for a comparison of imported products with like products produced by the Union industry. Therefore, differences between products are taken into account in the determination of the level of injury. Therefore, this claim was rejected. 5.3. Conclusion on causation (202) The Commission provisionally established a causal link between the injury suffered by the Union producers and the dumped imports from the PRC. (203) The Commission distinguished and separated the effects of all known factors on the situation of the Union industry from the injurious effects of the dumped imports. (204) The other identified factors such as imports from other third countries, export sales performance of the Union producers, the contraction in demand, the competition between Union producers, the management of the Union industry, and an alleged segmentation in the Union market were provisionally not found to break the causal link, even considering their possible combined effect. (205) On the basis of the above, the Commission concluded at this stage that the material injury to the Union industry was caused by the dumped imports from the PRC and the other factors, considered individually or collectively, did not break the causal link. 6. UNION INTEREST (206) In accordance with Article 21 of the basic Regulation, the Commission examined whether it could clearly conclude that it was not in the Union interest to adopt measures in this case, despite the determination of injurious dumping. The determination of the Union interest was based on an appreciation of all the various interests involved, including those of the Union industry, importers and users. 6.1. Interest of the Union industry (207) The Union industry is composed of large as well as small and medium-sized companies and employs directly around 3 000 employees in relation to the like product during the period considered. The industry is located mainly in Belgium, France, Germany, Spain and the UK with minor production in Croatia, the Czech Republic, Finland, Italy, the Netherlands, Poland, Slovenia, and Sweden. (208) Eight Union producers (of which two are related to each other) cooperated during the investigation. None of the known producers opposed the initiation of the investigation. As demonstrated in section 4.4.4 above, when analysing the development of the injury indicators since the beginning of the period considered, the whole Union industry experienced a deterioration of its situation and was negatively affected by the dumped imports. (209) The Commission expects that the imposition of a provisional anti-dumping duty will restore fair trade conditions on the Union market, putting an end to the price depression and enabling the Union industry to recover its lost market share. This would result in an improvement of the Union industry's profitability towards levels considered necessary for this capital intensive industry. (210) The Union industry has suffered material injury caused by the dumped imports. The Commission recalls that most of the injury indicators showed a negative trend since the beginning of the period considered. In particular, injury indicators related to the financial performance of the sampled Union producers, such as profitability, cash flow and return on investment were seriously affected. (211) It is therefore important that prices be restored to a level allowing all producers to operate under conditions of fair trade on the Union market. In the absence of measures, a further deterioration of the Union industry's economic and financial situation appears very likely. (212) The Commission therefore provisionally concluded that the imposition of an anti-dumping duty would be in the interest of the Union industry. Any imposition of anti-dumping measures would allow the Union industry to recover from the effects of injurious dumping found. 6.2. Interest of unrelated importers (213) As indicated in recital 21, 28 importers, of which 19 are members of the association of importers referred to in recital 7, cooperate in the investigation and three of them were sampled. The cooperating importers account for 62 % of the imports from the PRC and India. The three sampled importers represent 42 % of the volume imported by all cooperating importers. All three sampled importers together with the other members of the association of importers oppose the imposition of measures. (214) The association of importers argued that the adoption of anti-dumping measures would not be in the Union interest as it would generate a competition distortion in the Union market and would prevent imports of the product concerned into the Union, as imports from the PRC and India represent almost the totality of all Union imports. (215) The complainants opposed this argument and noted that the imposition of anti-dumping measures would restore the Union prices to a level that allows fair competition, without closing the market to imports from the PRC or India or causing any Union producer to gain a dominant position in the Union market. (216) The association of importers argued that unrelated importers already face serious difficulties to obtain adequate supplies of the product under investigation on the Union market, because of vertical integration of the Union producers, which will deteriorate if anti-dumping measures are imposed. (217) The Commission found that the Union industry sells to independent distributors and is not vertically integrated, as the association of unrelated importers claimed. The Union industry is currently running on a low level of capacity utilisation and around 10 % of the imports originate from countries other than the PRC and India, so importers could shift to Union production or other imports. Therefore, the Commission considers that the complainants could assert the security of supply to meet any extra demand. (218) According to the association of importers most unrelated importers are SMEs and have limited capacity to adapt their business to the imposition of anti-dumping measures. (219) The Commission assessed the claims of both importers and complainants and concluded that on the basis of current data importers add some value in the Union and an anti-dumping duty could not be absorbed by them without price increases. The Commission compared average sales prices of importers and the Union industry and concluded that there is space for price increases. (220) Although importers claimed that it is difficult for them to switch to alternative sources of supply because of the cost of moulds and certification, the Commission considered that this is possible for the following reason. The Union industry runs at 54 % capacity utilisation and it appears that India, which provisionally was not found dumping, increasingly produces ductile iron, and is therefore a possible source of supply, in addition to other countries like Turkey and Norway. (221) The Commission found that in terms of employment importers play a minor role. Whilst the three sampled Union producers employ around 1 200 persons, for the two sampled importers that import from the PRC below 100 persons could be assigned to the product concerned. (222) The Commission concluded that based on the information available at this stage, which it still will verify after the imposition of provisional measures, the likely impact of measures on unrelated importers is not substantive and does not outweigh the positive effect of measures on the Union industry. 6.3. Interest of users (223) The main end-users for the product concerned are public services. For users, the product concerned accounts for only a small part of their costs in often larger infrastructure projects. (224) The association of importers expressed fear that anti-dumping measures will lead to increased prices to the detriment of the end users, which are mainly public entities. However, end users cannot rely on prices that are below cost at the expense of the Union industry. (225) No user or consumer associations made themselves known. Given the non-cooperation of these parties, the Commission concluded that the provisional imposition of measures would not unduly affect their situation. 6.4. Conclusion on Union interest (226) On the basis of the above, the Commission concluded that there were no compelling reasons that it was not in the Union interest to impose provisional measures on imports of the product concerned originating in the PRC at this stage of the investigation. 7. PROVISIONAL ANTI-DUMPING MEASURES (227) On the basis of the conclusions reached by the Commission on dumping, injury, causation and Union interest, provisional measures should be imposed to prevent further injury being caused to the Union industry by the dumped Chinese imports. With regard to India, since no dumping was found, no provisional measures will be imposed, but the investigation will continue until definitive findings are made. 7.1. Injury elimination level (228) To determine the level of the measures, the Commission first established the amount of duty necessary to eliminate the injury suffered by the Union industry. (229) The injury would be eliminated if the Union industry was able to cover its costs of production and to obtain a profit before tax on sales of the like product in the Union market that could be reasonably achieved under normal conditions of competition by an industry of this type in the sector, namely in the absence of dumped imports. (230) To establish this profit that could be reasonably achieved under normal conditions of competition, the Commission considered the profits made on the unrelated sales which are used for the purpose of determining the injury elimination level. (231) The target profit was provisionally set at 5,3 %, in line with the 2013 profits from the unrelated sales. As the dumped imports saw a large increase in 2014, after which they stabilised, it is considered that the 2013 level of profits reflects what could be reasonably achieved under normal conditions of competition, i.e. in the absence of dumped imports. The Commission then determined the injury elimination level on the basis of a comparison of the weighted average import price of the cooperating sampled exporting producers in the PRC, duly adjusted for importation costs and customs duties, as established for the price undercutting calculations, with the weighted average non-injurious price of the like product sold by the sampled Union producers on the Union market during the investigation period. Any difference resulting from this comparison was expressed as a percentage of the weighted average import CIF value. (232) The injury elimination level for other cooperating companies and for all other companies is defined in the same manner as the dumping margin for these companies (see recitals 94 to 98). 7.2. Provisional measures (233) Provisional anti-dumping measures should be imposed on imports of cast iron products originating in the PRC in accordance with the lesser duty rule in Article 7(2) of the basic Regulation. The Commission compared the injury elimination levels and the dumping margins. The amount of the duty should be set at the level of the lower of the dumping margin and the injury elimination levels. (234) On the basis of the above, the provisional anti-dumping duty rates, expressed on the CIF Union border price, customs duty unpaid, should be as follows: Company Dumping margin (%) Injury elimination level (%) Provisional anti-dumping duty (%) Botou City Wangwu Town Tianlong Casting Factory 25,3 70,7 25,3 Botou Lisheng Casting Industry Co., Ltd 39,1 59,9 39,1 Fengtai (Handan) Alloy Casting Co., Ltd 42,8 80,7 42,8 Hong Guang Handan Cast Foundry Co., Ltd 28,9 77,8 28,9 Shijiazhuang Transun Metal Products Co., Ltd 33,1 73,5 33,1 Other cooperating companies 33,1 72,1 33,1 All other companies 42,8 80,7 42,8 (235) The individual company anti-dumping duty rates specified in this Regulation were established on the basis of the findings of this investigation. Therefore, they reflected the situation found during this investigation with respect to these companies. These duty rates are exclusively applicable to imports of the product concerned originating in the PRC and produced by the named legal entities. Imports of product concerned produced by any other company not specifically mentioned in the operative part of this Regulation, including entities related to those specifically mentioned, should be subject to the duty rate applicable to all other companies. They should not be subject to any of the individual anti-dumping duty rates. (236) A company may request the application of these individual anti-dumping duty rates if it changes subsequently the name of its entity. The request must be addressed to the Commission (7). The request must contain all the relevant information enabling to demonstrate that the change does not affect the right of the company to benefit from the duty rate which applies to it. If the change of name of the company does not affect its right to benefit from the duty rate which applies to it, a notice informing about the change of name will be published in the Official Journal of the European Union. (237) To ensure a proper enforcement of the anti-dumping duties, the anti-dumping duty for all other companies should apply not only to the non-cooperating exporting producers in this investigation, but to the producers which did not have exports to the Union during the investigation period. 8. FINAL PROVISIONS (238) In the interests of sound administration, the Commission will invite the interested parties to submit written comments and/or to request a hearing with the Commission and/or the Hearing Officer in trade proceedings within a fixed deadline. (239) The findings concerning the imposition of provisional duties are provisional and may be amended at the definitive stage of the investigation, HAS ADOPTED THIS REGULATION: Article 1 1. A provisional anti-dumping duty is imposed on imports of certain articles of lamellar graphite cast iron (grey iron) or spheroidal graphite cast iron (also known as ductile cast iron), and parts thereof currently falling within CN codes ex 7325 10 00 (TARIC code 7325100031) and ex 7325 99 10 (TARIC code 7325991051) and originating in the People's Republic of China. These articles are of a kind used to:  cover ground or sub-surfaces systems, and/or openings to ground or sub-surface systems, and also  give access to ground or sub-surface systems and/or provide view to ground or sub-surface systems. The articles may be machined, coated, painted and/or fitted with other materials such as but not limited to concrete, paving slabs, or tiles. The following product types are excluded from the definition of the product concerned:  channel gratings subject to the EN 1433 norm, to be fitted as a component on channels in polymer, plastic or concrete allowing surface water to flow into the channel;  fire hydrants. 2. The rates of the provisional anti-dumping duty applicable to the net, free-at-Union-frontier price, before duty, of the product described in paragraph 1 and produced by the companies listed below shall be as follows: Company Provisional anti-dumping duty (%) TARIC additional code Botou City Wangwu Town Tianlong Casting Factory 25,3 C221 Botou Lisheng Casting Industry Co., Ltd 39,1 C222 Fengtai (Handan) Alloy Casting Co., Ltd 42,8 C223 Hong Guang Handan Cast Foundry Co., Ltd 28,9 C224 Shijiazhuang Transun Metal Products Co., Ltd 33,1 C225 Other cooperating companies listed in Annex 33,1 See Annex All other companies 42,8 C999 3. The application of the individual duty rates specified for the companies mentioned in paragraph 2 shall be conditional upon presentation to the Member States' customs authorities of a valid commercial invoice, on which shall appear a declaration dated and signed by an official of the entity issuing such invoice, identified by his/her name and function, drafted as follows: I, the undersigned, certify that the (volume) of (product concerned) sold for export to the European Union covered by this invoice was manufactured by (company name and address) (TARIC additional code) in [country concerned]. I declare that the information provided in this invoice is complete and correct. If no such invoice is presented, the duty applicable to all other companies shall apply. 4. The release for free circulation in the Union of the product referred to in paragraph 1 shall be subject to the provision of a security deposit equivalent to the amount of the provisional duty. 5. Unless otherwise specified, the relevant provisions in force concerning customs duties shall apply. Article 2 1. Within 25 calendar days of the date of entry into force of this Regulation, interested parties may: (a) Request disclosure of the essential facts and considerations on the basis of which this Regulation was adopted; (b) Submit their written comments to the Commission; and (c) Request a hearing with the Commission and/or the Hearing Officer in trade proceedings. 2. Within 25 calendar days of the date of entry into force of this Regulation, the parties referred to in Article 21(4) of Regulation (EU) 2016/1036 may comment on the application of the provisional measures. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 1 shall apply for a period of 6 months. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Notice of initiation of an anti-dumping proceeding concerning imports of certain cast iron articles originating in the People's Republic of China and in India (OJ C 461, 10.12.2016, p. 22). (3) The Commission normally uses 3 years up to the investigation period, see e.g. Commission Implementing Regulation (EU) 2017/141 of 26 January 2017 imposing definitive anti-dumping duties on imports of certain stainless steel tube and pipe butt- welding fittings, whether or not finished, originating in the People's Republic of China and Taiwan (OJ L 22, 27.1.2017, p. 14) and Commission Implementing Regulation (EU) 2015/1559 of 18 September 2015 imposing a provisional anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron), originating in India (OJ L 244, 19.9.2015, p. 25). (4) Council Regulation (EC) No 1212/2005 of 25 July 2005 imposing a definitive anti-dumping duty on imports of certain castings originating in the People's Republic of China (OJ L 199, 29.7.2005, p. 1). (5) Council Implementing Regulation (EU) No 871/2011 of 26 August 2011 terminating the expiry and partial interim review of the anti-dumping measures concerning imports of certain castings originating in the People's Republic of China and repealing those measures (OJ L 227, 2.9.2011, p. 1). (6) The average import price from countries other than India and the PRC for 2013 is not representative, as some of these imports come, according to Eurostat, from countries and territories not specified for commercial or military reasons in the framework of intra-EU trade at a non-representative price. (7) European Commission, Directorate-General for Trade, Directorate H, Rue de la Loi 170, 1040 Brussels, Belgium. ANNEX Chinese cooperating exporting producers not sampled: Name TARIC additional code Baoding City Maikesaier Casting Ltd C226 Baoding GB Metal Products Co., Ltd C232 Baoding Hualong Casting Co., Ltd C233 Baoding Shuanghu Casting Co., Ltd C234 Bo Tou Chenfeng Casting Co., Ltd C235 Botou City Minghang Casting Co., Ltd C236 Botou City Qinghong Foundry Co., Ltd and the related company Cangzhou Qinghong Foundry Co., Ltd C237 Botou City Simencun Town Bai Fo Tang Casting Factory C238 Botou Dongli Foundry Co., Ltd C239 Botou GuangTai Precision Casting Factory C240 Botou Mancheng Foundry Co., Ltd C241 Botou Okai Foundry Co., Ltd C242 Botou Sanjiang Casting Co., Ltd C243 Botou TongYang Casting Factory C244 Botou Weili Precision Casting Co., Ltd C245 Botou Xinrong Foundry Co., Ltd C246 Botou Zhengxin Foundry Co., Ltd C247 Cangzhou Hongyuan Machinery & Foundry Co., Ltd C248 Cangzhou Yadite Casting Machinery Co., Ltd C249 Changsha Jinlong Foundry Industry Co., Ltd C250 Changyi City ChangZhan Casting Co., Ltd C251 China National Minerals Co., Ltd C252 Dingxiang Sitong Forging and Casting Industrial C253 Dingzhou Dongyu Foundry Co., Ltd C254 Handan City Jinzhu Foundry Co., Ltd C255 Handan Haolin Casting Co., Ltd C256 HanDan Qunshan Foundry Co., Ltd C257 Handan Yanyuan Machinery Foundry Co., Ltd C258 Handan Yuanyang Foundry Co.,Ltd C259 Handan Zhangshui Pump Manufacturing Co., Ltd C260 Hebei Cheng'An Babel Casting Co., Ltd C261 Hebei Feixiang East Foundry Products Co., Ltd C262 Hebei Jinghua Casting Co., Ltd C263 Hebei Shunda Foundry Co., Ltd C264 Hebei Tengfeng Metal Products Co., Ltd C265 Hebei Zhonghe Foundry Co., Ltd C266 Hengtong Valve Co.,LTD C267 Heping Cast Co., Ltd Yi County C268 Jiaocheng County Honglong Machinery Manufacturing Co., Ltd C269 Jiaocheng County Xinlei Machinery Manufacturing Co., Ltd C270 Jiaocheng County Xinxing Casting Co., Ltd C271 Laiwu City Haitian Machinery Plant C272 Laiwu Xinlong Weiye Foundry Co., Ltd C273 Lianyungang Ganyu Xingda Casting Foundry C274 Lingchuan County Rainbow Casting Co., Ltd C275 Lingshouxian Boyuan Fountry Co., Ltd C276 Pingyao County Master Casting Co., Ltd C277 Qingdao Jiatailong Industrial co., Ltd C278 Qingdao Jinfengtaike Machinery Co., Ltd C279 Qingdao Qitao Casting Co., Ltd C280 Qingdao Shinshu Casting Co., Ltd C281 Qingyuanxian Yueda Fountry Co., Ltd C282 Rockhan Technology Co., Ltd C283 Shahe City Fangyuan Casting Co., Ltd C284 Shandong Hongma Engineering Machinery Co., Ltd C285 Shandong Lulong Group Co., Ltd C286 Shanxi Associated Industrial Co., Ltd C287 Shanxi Jiaocheng Xinglong Casting Co., Ltd C288 Shanxi Solid Industrial Co., Ltd C289 Shanxi Yuansheng Casting and Forging Industrial Co., Ltd C290 Shaoshan Huanqiu Castings Foundry C291 Tang County Kaihua Metal Products Co., Ltd C292 Tangxian Hongyue Machinery Accessory Foundry Co., Ltd C293 Tianjin Jinghai Chaoyue Industrial and Commercial Co., Ltd C294 Tianjin Yu Xing Da Casting Co., Ltd C295 Wangdu Junrong Foundry Co., Limited C296 Weifang Nuolong Machinery Co., Ltd C297 Weifang Stable Casting Co., Ltd C298 Weifang Weikai Casting Co., Ltd C299 Wen Shui Hengli Nature of the Company C300 Wuhan RedStar Agro-Livestock Machinery Co. Ltd C301 Zibo Joy's Metal Co., Ltd C302